McDermott Will & Emery LLP 28 State Street Boston, Massachusetts 02109-1775 Office: 617/535-4034 Facsimile: 617/535-3800 August 15, 2013 VIA EDGAR John Cash, Accounting Branch Chief Securities and Exchange Commission Division of Corporation Finance Washington, D.C. 20549-0405 Re:Comment Letter Dated August, 13, 2013 Regarding Barnes Group Inc. Form 10-K for the fiscal year Ended December 31, 2012 Filed February 25, 2013 Form 10-Q for the period Ended March 31, 2013 Filed April 29, 2013 Response Dated August 5, 2013 File No. 1-4801 Dear Mr. Cash: This to confirm on behalf of Barnes Group Inc. (the "Company") that the Company intends to respond to the comment letter by response letter filed on EDGAR as soon as practicable and not later than September 10, 2013, as discussed with your colleague Lisa Etheredge, in telephone messages yesterday. Very truly yours, /s/ David A. Cifrino, P.C. cc:Lisa Etheredge, SEC Jeanne Baker, SEC Claudia S. Toussaint, Barnes Group Inc.
